COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


STEPHEN B. JOYCE

v.   Record No. 0001-95-4                         MEMORANDUM OPINION *
                                                      PER CURIAM
PATRICIA K. JOYCE                                    JULY 18, 1995


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       F. Bruce Bach, Judge

            (Gregory L. Murphy; David C. Schroeder; Murphy,
            McGettigan, Richards & West, on briefs), for
            appellant.
            (Susan Massie Hicks; Thomas P. Sotelo; Leiner, Hicks &
            Sotelo, on brief), for appellee.



     Stephen B. Joyce (husband) appeals the decision of the

circuit court awarding Patricia K. Joyce (wife) a percentage of

husband's pension.    Husband raises the following issue on appeal:

 whether the trial court's award erroneously includes post-

separation increases in pension benefits due to husband's post-

separation efforts as marital property subject to division.        Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.    Rule 5A:27.

     The trial court is vested with broad discretion in

fashioning an equitable distribution award, and its decision will

not be reversed on appeal "[u]nless it appears from the record

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
that the chancellor has abused his discretion, that he has not

considered or has misapplied one of the statutory mandates, or

that the evidence fails to support the findings of fact

underlying his resolution of the conflict in the equities."

Brown v. Brown, 5 Va. App. 238, 244-45, 361 S.E.2d 364, 368

(1987) (citation omitted).

     Code § 20-107.3(G) specifically addresses the division of

pension or retirement benefits as part of an equitable

distribution award. In pertinent part, Code § 20-107.3 provides:
     [t]he court may direct payment of a percentage of the
     marital share of any pension, profit-sharing or
     deferred compensation plan or retirement benefits,
     whether vested or nonvested, which constitutes marital
     property and whether payable in a lump sum or over a
     period of time. . . . No such payment shall exceed
     fifty percent of the marital share of the cash benefits
     actually received by the party against whom such award
     is made. "Marital share" means that portion of the
     total interest, the right to which was earned during
     the marriage and before the last separation of the
     parties . . . .


Code § 20-107.3(G)(1).

     Husband notes that he is fully vested in his defined benefit

pension through the Civil Service Retirement System (CSRS).

Under the CSRS, the amount husband will actually receive in

pension payments will be determined by the average of his highest

three years' salary, and by the form in which he elects to take

his benefits.   If husband elects to receive his CSRS benefits as

an annuity, those annuity payments may be subject to cost of

living adjustments.   Husband is still employed, and thus the

amount of his pension has not been determined.   Husband, however,


                                 2
provided an estimate of the value of his pension as of the date

of the parties' separation if husband elected the deferred

annuity option for receiving his CSRS retirement benefits.

     The trial court awarded wife a fractional interest in

husband's pension, determined by dividing the years of employment

during the marriage by the total years of employment.   The

fractional share to be determined upon husband's retirement was

then further limited under the trial court's order to fifty

percent of the marital share.   This calculation complies with the

requirements of Code § 20-107.3 and has been approved by this

Court in Mosley v. Mosley, 19 Va. App. 192, 198, 450 S.E.2d 161,

165 (1994).   Therefore, we cannot say the trial court erred in

its award.

     While the three years' pay which forms the basis for

determining husband's actual pension benefit may include

post-separation salary increases, husband's right to any pension

was based in large part on years of service during the marriage.

"The 'equitable distribution' statute . . . is intended to

recognize a marriage as a partnership and to provide a means to

divide equitably the wealth accumulated during and by that

partnership based on the monetary and non-monetary contributions

of each spouse."    Williams v. Williams, 4 Va. App. 19, 24, 354

S.E.2d 64, 66 (1987).   In many, if not most, cases, it is the

later years of employment that are the highest paid and bring the

highest benefits.   It would be inequitable to disassociate the




                                  3
early, lower-paid years of the marital partnership from later

years when the partnership no longer exists but when the ultimate

benefits from the parties' joint efforts and cooperation are

reaped.   This is particularly true where, as here, the pension

benefits to date have been earned almost entirely during the

parties' marriage of over twenty years.   The formula used by the

trial court diminishes the percentage of husband's pension wife

will receive as husband's employment continues, retains the fifty

percent of the marital share limitation, and recognizes the

interconnection between early employment and later benefits.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                              Affirmed.




                                 4